DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed 11/06/2020.
Claims 7, 10, 14 and 17 are canceled.
Claims 1-6, 8-9, 11-13, 15-16 and 18-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/06/2020 has been entered.

Response to Amendment/Arguments
112(a) Broader than the Specification
The standing rejections are withdrawn by Examiner.

112(a) Lack of Algorithm
The standing rejections are withdrawn by Examiner. 

112(b) Hybrid Claim
The standing rejections are withdrawn by Examiner.

112(b) Unclear Scope
The claim amendments have not overcome the rejections. Claim 8 and 15, and associated dependent claims, continue to be unclear in scope. Examiner suggests to remove the recitation of the first block chain node.

103
Applicant contends the references relied upon do not teach the added limitation “after broadcasting …”. Examiner respectfully disagrees as Davis discloses: "after broadcasting the pre-processed block to the plurality of second block chain nodes" (para 34, 72); "receiving, by the first block chain node and from a particular second block chain node, a query request for the particular second block chain node to acquire, from the first block chain node, a particular transaction request of the pre-processed block that is missing from a memory of the particular second block chain node" (Fig.4A, Fig.4B; paras 74-79).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter
Claims 1, 8 and 15 recite “after broadcasting the pre-processed block to the plurality of second block chain nodes, receiving, by the first block chain node and from a particular second block chain node, a query request for the particular second block chain node to acquire, from the first block chain node, a particular transaction request of the pre-processed block that is missing from a memory of the particular second block chain node; in response to the query request, sending the particular transaction request of the pre-processed block to the particular second block chain node”. The PGPub discloses that another block chain node and then, the other block chain node returning a reply message (see paras 54, 74, 78). However, the PGPub is silent with respect to the first block chain node receiving the query message from the second block chain node, and silent with respect to the first block chain node returning a reply message. Additionally, Fig.2 of the PGPUb is missing any arrows returning back to the first block chain node from a second block chain node. Therefore, new matter is added. 
Claims 2-6, 9, 11-13, 16 and 18-20 are also rejected as they depend from either claims 1, 8 or 15.

The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 8-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 8 is directed to a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations. However, the claim recites limitations directed to a “first block chain node” (e.g. “receiving, by a first block chain node …”, “storing, by the first block chain node …”, “broadcasting, by the first block chain node …”, “obtaining, by the first block chain node …”, “broadcasting, by the first block chain node …”, “after broadcasting … receiving, by the first block chain node …”, “after sending … receiving, by the first block chain node …” and “obtaining, by the first block chain node …”). As such, it is unclear whether the claims are solely directed towards the non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations, or a combination of the non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations with the first block chain node. Therefore, the scope is unclear. 
Claims 11 and 12 are rejected for similar reasons as to claim 8.
Claim 15 is directed to a computer-implemented system comprising claimed structure of one or more computers and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations. However, the claim recites limitations directed to a “first block chain node” (e.g. “receiving, by a first block chain node …”, “storing, by the first block chain node …”, “broadcasting, by the first block chain node …”, “obtaining, by the first block chain node …”, “broadcasting, by the first block chain node …”, “after broadcasting … receiving, by the first block chain node …”, “after sending … receiving, by the first block chain node …” and “obtaining, by the first block chain node …”). As such, it is unclear whether the claims are solely directed towards the one or more computers and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations, or a combination of the one or more computers and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations with the first block chain node. Therefore, the scope is unclear.
Claims 18 and 19 are rejected for similar reasons as to claim 15.
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claims 9, 11-13, 16 and 18-20 are also rejected as they depend from either claims 8 or 15.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2017/0344987 A1) in view of Christidis (US 2018/0101560 A1).

Claims 1, 8 and 15:
Davis teaches:
one or more computers (Fig.1; paras 9, 21-22)
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising (Fig.2, Fig.11; paras 10, 18, 120-131)
receiving, by a first block chain node, a transaction request sent by a terminal (paras 25, 69)
storing, by the first block chain node, the transaction request in a memory corresponding to the first block chain node (paras 27, 70)
broadcasting, by the first block chain node, the transaction request to a plurality of second block chain nodes (paras 27, 70)
obtaining, by the first block chain node, the transaction request and at least one other transaction request from the memory (paras 31-33, 71)
packaging the obtained transaction request and the at least one other transaction request into a pre-processed block (paras 32-33, 71)
broadcasting, by the first block chain node, the pre-processed block to the plurality of second block chain nodes; after broadcasting the pre-processed block to the plurality of second block chain nodes (para 34, 72)
receiving, by the first block chain node and from a particular second block chain node, a query request for the particular second block chain node to acquire, from the first block chain node, a 
in response to the query request, sending the particular transaction request of the pre-processed block to the particular second block chain node; after sending the particular transaction request of the pre-processed block to the particular second block chain node (Fig.4A, Fig.4B; paras 74-79)
Davis does not teach:
receiving, by the first block chain node from each of the plurality of second block chain nodes, a corresponding verification result for the pre-processed block
obtaining, by the first block chain node based on each corresponding verification result, an integrated verification result
Christidis teaches:
receiving, by the first block chain node from each of the plurality of second block chain nodes, a corresponding verification result for the pre-processed block (Fig.3 items 306 & 308; paras 21-23)
obtaining, by the first block chain node based on each corresponding verification result (Fig.3 items 306 & 308), an integrated verification result (Fig.3 item 310; paras 21-23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, non-transitory computer-readable medium, and system of Davis to include the receiving of a verification result of the pre-processed block and the obtaining of an integrated verification result, as taught by Christidis, in order to improve blockchain transaction verification (Christidis, paras 5-7).

Claims 2, 9 and 16: 
Davis in view Christidis teach all limitations of claims 1, 8 and 15. Davis also teaches:
wherein the memory is a database that stores transaction requests (paras 27, 59-60, 67)

Claims 4, 11 and 18: 
Davis in view of Christidis teach all limitations of claims 1, 8 and 15. Davis also teaches:
obtaining, by the first block chain node from the memory, a predetermined number of transaction requests with a transaction type higher than a predetermined priority (para 26)



Claims 5, 12 and 19: 
Davis in view of Christidis teach all limitations of claims 4, 11 and 18. Davis also teaches:
storing, by the first block chain node, the transaction request in the memory according to the transaction type of the transaction request and a preset priority sequence of transaction types (para 26)

Claims 6, 13 and 20: 
Davis in view of Christidis teach all limitations of claims 1, 8 and 15. Davis also teaches:
wherein the first block chain node is a leader node in a consortium chain consensus algorithm; wherein the particular second block chain node is a non-leader node in the consortium chain consensus algorithm (paras 22-24)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Christidis and further in view of Gupta (US 2008/0065648 A1).

Claim 3:
Davis in view of Christidis teach all limitations of claim 2. Davis in view of Christidis does not teach, however, Gupta teaches:
storing, by the first block chain node the transaction request in the memory by using preset distributed middleware (paras 52, 56-57)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Davis in view of Christidis to include storing, by the first block chain node the transaction request in the memory by using preset distributed middleware, as taught by Gupta, in order to improve transaction security (Gupta, paras 52, 56-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685